NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE CARMINE’S BROADWAY(FEAST INC.
2010-1528
(Serial No. 78/934,642)
» o
Appeal from the United States Patent and Trademark
Offioe, Trademark Trial and Appeal Board.
ON MOTION
ORDER
The appellant moves for a 60-day extension of time,
until April 22, 2011, to file its principal brief.
Upon consideration thereof
IT IS ORDERED THAT:
The motion is granted

IN RE CARMINES BROADWAY
2
FOR THE COURT
FEB l 4 2011 /s/ Jan Horba1y
Date
ccc Beth A. Chap1nan, Esq.
Raymond T. Chen, Esq.
s21
J an Horbaly
Clerk
§
§§
35-3
EB
l
ol§rpP£ALs ma
am clRcurr
i1420H
JAN HIlRBALY
CI.EH(
§